UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8418


DYLAN LOPEZ TYREE,

                  Petitioner - Appellant,

             v.

WARDEN C. HOLLAR,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00374-JLK-MFU)


Submitted:    September 9, 2009         Decided:   September 18, 2009


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dylan Lopez Tyree, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dylan Lopez Tyree seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2006) petition

and    denying      reconsideration.           The     orders       are   not    appealable

unless    a    circuit      justice     or     judge       issues    a    certificate       of

appealability.             See    28    U.S.C.         § 2253(c)(1)          (2006).         A

certificate         of     appealability          will      not      issue      absent      “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.       § 2253(c)(2)     (2006).          A     prisoner       satisfies       this

standard      by    demonstrating       that      reasonable        jurists     would     find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                             See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).        We   have    independently           reviewed       the   record    and

conclude       that      Tyree    has   not        made     the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.        We   deny   Tyree’s         motion    to    appoint       counsel    and

dispense       with      oral    argument      because       the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED

                                              2